Citation Nr: 1550651	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis and asthma.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1974 to July 1978.

This appeal comes to the Board of Veterans' Appeals (Board) an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for asthma and bronchitis and declined to reopen service connection for headaches.  A claim for service connection for a respiratory disorder was received in December 2003, but was not adjudicated at that time.  Another claim for service connection for a respiratory disorder and to reopen service connection for migraine headaches was received in November 2009.  

In May 2014, the Board, in pertinent part, reopened service connection for headaches and remanded the issues of service connection for headaches and a respiratory disorder for additional development.  In June 2015, the Board again remanded the issues on appeal for additional development.  As discussed in detail below, the Board is granting service connection for migraine headaches, constituting a full grant of the benefit sought on appeal with respect to this issue; therefore, any discussion with regard to compliance with the Board's remand instructions with respect to the issue decided herein is rendered moot.  Further, the Board is remanding the issue of service connection for a respiratory disorder for additional development.    

In October and November 2015, the Veteran submitted additional private treatment records.  While the most recent supplemental statement of the case (dated in October 2015) does not include review of this evidence, the Board is granting service connection for migraine headaches and remanding the issue of service connection for a respiratory disorder.  As such, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance with respect to the service connection claim decided herein.  

The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed migraine headaches had their onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board grants service connection for migraine headaches, constituting a full grant of the benefit sought on appeal with respect to this issue, and is remanding the issue of service connection for a respiratory disorder; therefore, no discussion of VA's duty to notify and to assist is necessary.

Service Connection for Migraine Headaches

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with migraine headaches, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

The Veteran essentially contends that the currently diagnosed migraine headaches first manifest during service and that he has continued to experience headaches since service separation.  At the August 2014 VA examination, the Veteran reported that his headaches began during service after he fell off a tank and hit his head.  See also July 2014 written statement.  

First, the evidence demonstrates that the Veteran had current diagnosed migraine headaches.  See August 2014 VA examination report. 

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed migraine headaches were incurred in active service.  There is both unfavorable and favorable evidence regarding this question.

A March 1977 service treatment record notes that the Veteran reported headaches, post nasal drip, sinus congestion, loss of appetite, fever, and productive cough, assessed as sinus drainage.  Apart from the March 1977 notation, the service treatment records are silent with regard to complaints, symptoms, diagnosis, or treatment for headaches.  

The August 2014 VA examiner noted that the treatment (medical) records showed no convincing evidence of a headache disorder prior to 1994.  In a July 2015 addendum medical opinion, the VA examiner noted that the service treatment records are negative for headache complaints and the medical records reflect no convincing evidence of a headache disorder prior to 1994.  The VA examiner opined that, because the Veteran's service predated 1994 by 16 years, it is less likely as not that the headaches are related to service.  

While the absence of contemporaneous medical evidence may be one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The reliance primarily on the absence of documentation in the treatment records of headaches as the basis for the opinion ignores the lay evidence of record of headaches during and since service, so is based on an incomplete or inaccurate history, which diminishes the probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The evidence weighing in favor of the claim includes October and November 2012 written statements from former service members who served with the Veteran.  The former service members reported that the Veteran complained about headaches repeatedly during service.  The Board finds these statements to be competent and credible evidence that the migraine headaches began during active service.  As noted above, the Veteran has also provided credible testimony about the onset of migraine headaches during service.

The Veteran has made credible statements that symptoms of migraine headaches had their onset in service.  The finding of in-service onset is also supported by the other evidence of record, specifically, the October and November 2012 lay statements from former service members who served with the Veteran.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as 

Meniere's disease).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the migraine headaches were incurred in active service; thus, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.


REMAND

Service Connection for a Respiratory Disorder 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

On a June 1974 report of medical history (in connection with the enlistment physical examination), the Veteran reported that he was not sure if he had asthma or shortness of breath, but this condition was not noted by the examiner at the time.  On the June 1974 enlistment physical examination report, the Veteran's lungs were noted as clinically normal.  Only such conditions as are recorded in examination reports at entrance into service are to be considered as noted; therefore, the Board finds that a preexisting respiratory disability was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).    

The Veteran repoted that he had asthma at some point on a February 1978 dental patient medical history (during service).  On a May 1978 report of medical history (in connection with the service separation physical), the Veteran wrote that he did not know if he had asthma.  A July 1978 service separation physical examination report notes that the Veteran's lungs were clinically normal.  A December 2013 private treatment record notes a history of the Veteran having asthma since childhood.  In September 2014 written statements, the Veteran's former high school coaches reported that the Veteran did not have symptoms of asthma prior to active service.

No VA or private medical opinion report is of record with an etiology opinion specifically addressing the questions of whether the claimed respiratory disorder clearly and unmistakably preexisted service and, if so, whether a preexisting respiratory disorder was clearly and unmistakably not aggravated by the Veteran's military service.  

Further, to the extent that the claimed respiratory disorder may not have preexisted service, pursuant to the June 2015 Board remand, an addendum medical opinion was obtained to assist in determining whether any current respiratory disorder (that did not preexist active service) was incurred in or caused by service.  The June 2015 Board remand instructions specifically directed the VA examiner to comment on the Veteran's in-service symptomatology of coughing, shortness of breath and chest pain, which was not done by the VA examiner in the September 2015 addendum medical opinion.  Rather, the VA examiner provided a nearly identical opinion to the August 2014 VA medical opinion that the Board found to be inadequate.  Based on the above, the Board finds that remand is required to obtain an additional medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).     

Accordingly, the issue of service connection for a respiratory disorder is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the etiology of the claimed respiratory disorders with a VA examiner other than the examiner who prepared the August 2014 VA examination report and September 2015 addendum opinion.  The VA examiner should review the claims folder.  The VA examiner should diagnose all respiratory disorders and then, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale:

A.  Did any respiratory disability clearly and unmistakably exist prior to entrance into service in July 1974?  The VA examiner should note and discuss (1) the December 2013 private treatment record noting childhood asthma and (2) the September 2014 written statements from the Veteran's high school coaches stating that the Veteran did not have respiratory symptoms prior to service.    

B.  If it is the examiner's opinion that any respiratory disability preexisted service, was the preexisting disorder clearly and unmistakably not aggravated (permanently worsened) during active service?  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

C.  If it is the examiner's opinion that any respiratory disability did not clearly and unmistakably preexist service, please offer the following direct service connection opinion:  Is it at least as likely as not (50 percent or greater probability) that each current respiratory disability was incurred in or caused by active service?  In rendering the requested opinion, the VA examiner should note and discuss the Veteran's in-service symptoms of coughing, shortness of breath, and chest pain.

2.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


